Title: To George Washington from Thomas Arnold, 1 May 1781
From: Arnold, Thomas
To: Washington, George


                        
                            Sir
                            East Greenwich, R. Island May 1st 1781
                        
                        At the battle of Monmouth, on the 28th of June 1778, I was so unfortunate as to loose a leg—I was returned,
                            and drew pay in the regiment until the 1st of November 1779—I have since had a transference to the corps of Invalid in
                            Boston by Colonel Greene, and joined it the 1st of June last—Soon afterwards, I returned to Rhode Island and at the
                            particular request of Colonel Greene took a command in his regiment, which had but a small number of officers and was
                            reinforced by levies.
                        The capture of a vessel by the enemy, at the commencement of the War, on board of which I had considerable
                            property made me but little better than on a level with the world—The scanty pittance I had collected since, by my
                            services in the army, was expended during my long and severe sickness in Jersey after my misfortune (no part of which has
                            as yet been refunded) and by my family in my long absence—together with what remained after my first loss.
                        I have received no pay from the Continent since that for the month of October 1779—and the little prospect of
                            being able to obtain any soon, constrains me to request Your Excellency’s permission to be absent from the corps for the
                            space of five months next following, with liberty to go on board a privateer for a cruize or a letter of marque or
                            merchant man for a voyage, within that time.
                        I beg leave to observe that there are at this time a number of supernumerary officers with the Corps. I am
                            Your Excellency’s most Obedient Servant 
                        
                            Thos Arnold
                            late a Capt. in Colo. Greene’s Regt
                        
                    